Exhibit 10.5
January 19, 2009
Craig Stevenson
c/o Quiksilver
15202 Graham St.
Huntington Beach, CA 92649

Re:   Employment at Quiksilver, Inc.

Dear Craig:
     On behalf of Quiksilver, Inc. (“Quiksilver” or the “Company”), I am pleased
to offer you the following terms of employment to supplement your current
agreement with the Company which is attached hereto as Exhibit A (as amended
hereby, the “Agreement”).

  1.   Position; Exclusivity; Representation and Warranty.

  (a)   The Company hereby agrees to employ you in the position of Interim
President, Quiksilver Americas, currently reporting to Bob McKnight. This
appointment will not change your status as President of Quiksilver South Asia
Pacific and Global President of the Quiksilver Brand, but the Company
acknowledges that during your tenure as Interim President of Quiksilver
Americas, your principal duties will relate to the business and operations of
the Americas region, as directed by the Chief Executive Officer. It is
understood that you will serve as Interim President for 6 months, and that this
period can be extended at any time by agreement between you and the Chief
Executive Officer. Your responsibilities and duties may be changed from time to
time as appropriate, and you may be assigned additional duties as determined by
the Company.     (b)   Your anticipated start date is on or around January 12,
2009. During your employment with Quiksilver, you will devote your full
professional and business time, interest, abilities and energies to the Company
and will not render any services to any other person or entity, whether for
compensation or otherwise, without the prior consent of the Company’s Chief
Executive Officer. Further, during your employment, you will not engage in any
business activities competitive with or adverse to the Company’s business or
welfare, whether alone, as an employee, as a partner, as

1



--------------------------------------------------------------------------------



 



      a member, or as a shareholder, officer or director of any other
corporation, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity.

  2.   Base Salary. Your base salary will be $29,166 per month ($350,000 on an
annualized basis), less applicable withholdings and deductions, paid on the
Company’s regular payroll dates. A portion of your annual salary will be paid
out of Australia’s payroll to ensure your maintenance of Australian residency.
Your base salary will be reviewed at the time salaries are reviewed periodically
and may be adjusted at the Company’s discretion in light of the Company’s
performance, your performance, market conditions and other factors deemed
relevant by the Company; provided however, the Company will review your base
salary on the six month anniversary of this Agreement to evaluate a possible
increase in your base salary to $400,000 (on an annualized basis). If you cease
providing services as the Interim President, the Company will re-evaluate your
base salary and possibly decrease your salary to reflect the change in your
responsibilities.     3.   Bonus. For the fiscal year ending October 31, 2009,
you shall be eligible to receive a discretionary bonus of up to $350,000, but no
less than $200,000, provided certain transition and restructuring objectives
have been met to the satisfaction of the Chief Executive Officer. In the event
that your employment with the Company terminates (or your services as the
Interim President terminates) prior to the end of the applicable fiscal year,
your eligibility to receive a pro rata portion of the bonus is governed by the
Agreement.     4.   Benefits. You will be eligible to participate in the
Company’s employee benefit programs (e.g., group health insurance, 401(k),
company paid life insurance, and company paid long term disability insurance) on
the same terms and conditions applicable to comparable employees. You will be
eligible to receive an annual clothing allowance of $5,000 used to purchase
Company product at wholesale prices. Vacation and sick leave hours are not
accrued for positions at your level; you are eligible to take time as needed.
The Company reserves the right to change, modify, or eliminate any such benefits
or coverage’s in its discretion.     5.   Stock Options. The amount and terms of
any restricted stock, stock options, stock appreciation rights or other
interests to be granted to you will be determined by the Board of Directors in
its discretion and covered in separate agreements.     6.   Relocation Expenses.
Quiksilver will reimburse you for reasonable and approved relocation costs
incurred in moving you to California from Australia.     7.   Expatriate
Assignment Compensation. The Company will contribute a total of $20,000 per
month, less applicable withholdings and deductions,

2



--------------------------------------------------------------------------------



 



      for the purpose of housing, education, cost of living and similar expenses
incurred as a result of being on assignment in the United States. After the six
month anniversary of this Agreement, the expatriate compensation will be
determined at the discretion of the Company’s Chief Executive Officer, but shall
be no more than $15,000 per month.     8.   Pre-Employment Requirements. In
accordance with Quiksilver’s policies and state and federal law, this Agreement
(and offer of employment) is contingent upon your successful completion of all
requirements to establish the legal right to work in the United States.
Quiksilver will incur all legal fees necessary to establish your residency and
the residency of your spouse and children, while you work in the United States.
    9.   Compliance With Business and Personnel Policies. You will be required
to observe the Company’s personnel and business policies and procedures as they
are in effect from time to time. In the event of any conflicts, the terms of
this Agreement will control.

Please sign, date and return the enclosed copy of this letter to me for our
files to acknowledge your agreement with the above.
Craig, we look forward to you joining the Quiksilver Americas team.

            Very truly yours,
            Robert McKnight            CEO

Quiksilver, Inc.
     

     
ACKNOWLEDGED AND AGREED:
   
 
   
 
Craig Stevenson
   
 
   
 
Date
   

3



--------------------------------------------------------------------------------



 



(QUIKSILVER LOGO) [a51665a5166502.gif]
[Date]
PERSONAL AND CONFIDENTIAL
[Executive]
c/o Quiksilver, Inc.
15202 Graham Street
Huntington Beach, California 92649

Re:   Employment at Quiksilver, Inc.

Dear [Executive]:
     This letter (“Agreement”) will confirm our understanding and agreement
regarding your continued employment with Quiksilver, Inc. (“Quiksilver” or the
“Company”). This Agreement is effective [Date], and completely supersedes and
replaces any existing or previous oral or written understandings or agreements,
express or implied, between you and the Company regarding your employment.

  1.   Position; Exclusivity. The Company hereby agrees to employ you as its
[___], currently reporting to the [___]. During your employment with Quiksilver,
you will devote your full professional and business time, interest, abilities
and energies to the Company and will not render any services to any other person
or entity, whether for compensation or otherwise, or engage in any business
activities competitive with or adverse to the Company’s business or welfare,
whether alone, as an employee, as a partner, as a member, or as a shareholder,
officer or director of any other corporation, or as a trustee, fiduciary or in
any other similar representative capacity of any other entity.     2.   Base
Salary. Your base salary will be $___ per month ($___ on an annualized basis),
less applicable withholdings and deductions, paid on the Company’s regular
payroll dates. Your salary will be reviewed at the time management salaries are
reviewed periodically and may be adjusted (but not below $___ per month) at the
Company’s discretion in light of the Company’s performance, your performance,
market conditions and other factors deemed relevant by the Company.     3.  
Bonus. For the fiscal year ending October [ ] and each fiscal year thereafter,
you shall be eligible to receive a discretionary bonus under the terms approved
by the Board of Directors for such bonus. Any such bonus shall be paid within
thirty (30) days following the date the Company publicly releases its annual
audited financial statements (the “Bonus Payment Date”). In the event that your
employment with the Company terminates prior to

~ 1 ~



--------------------------------------------------------------------------------



 



      the end of the applicable fiscal year, your eligibility to receive a pro
rata portion of the bonus is governed by Paragraph 9 below. Any bonus payments
shall be less applicable withholdings and deductions.     4.   Vacation. Since
Quiksilver does not have a vacation policy for executives of your level, no
vacation days will be treated as earned or accrued.     5.   Health and
Disability Insurance. You (and any eligible dependents you elect) will be
covered by the Company’s group health insurance programs on the same terms and
conditions applicable to comparable employees. You will also be covered by the
long-term disability plan for senior executives on the same terms and conditions
applicable to comparable employees. The Company reserves the right to change,
modify, or eliminate such coverages in its discretion.     6.   Clothing
Allowance. You will be provided a clothing allowance of $4,000 per year at the
Company’s wholesale prices.     7.   Stock Options. You shall continue to be a
participant in Quiksilver’s Stock Incentive Plan, or any successor equity plan.
The amount and terms of any restricted stock, stock options, stock appreciation
rights or other interests to be granted to you will be determined by the Board
of Directors in its discretion and covered in separate agreements, but shall be
substantially similar to those granted to other senior executives of Quiksilver
of equivalent level. Stock options granted to you after the date hereof through
the termination of your employment shall provide that if you are terminated by
the Company without Cause (as hereinafter defined), as a result of your death or
permanent disability, or you terminate your employment for Good Reason (as
hereinafter defined), any such options outstanding will automatically vest in
full on an accelerated basis so that the options will immediately prior to such
termination become exercisable for all option shares and remain exercisable
until the earlier to occur of (i) the first anniversary of such termination,
(ii) the end of the option term, or (iii) termination pursuant to other
provisions of the applicable option plan or agreement (e.g., a corporate
transaction).     8.   Life Insurance. The Company will pay the premium on a
term life insurance policy on your life with a company and policy of our choice,
and a beneficiary of your choice, in the face amount determined by the Company
of not less than $2,000,000. Our obligation to obtain and maintain this
insurance is contingent upon your establishing and maintaining insurability, and
we are not required to pay premiums for such a policy in excess of $5,000
annually.     9.   Unspecified Term; At Will Employment; Termination.  

  (a) Notwithstanding anything to the contrary in this Agreement or in your
prior employment relationship with the Company, express or implied, your
employment is for an unspecified term and either you or Quiksilver may terminate
your employment at will and with or without Cause (as defined below) or notice
at any time for any reason; provided, however, that you

~ 2 ~



--------------------------------------------------------------------------------



 



      agree to provide the Company with thirty (30) days advance written notice
of your resignation (during which time the Company may elect, in its discretion,
to relieve you of all duties and responsibilities). This at-will aspect of your
employment relationship can only be changed by an individualized written
agreement signed by both you and an authorized officer of the Company.

(b) The Company may also terminate your employment immediately, without notice,
for Cause, which shall include, but not be limited to, (i) your death, (ii) your
permanent disability which renders you unable to perform your duties and
responsibilities for a period in excess of three consecutive months,
(iii) willful misconduct in the performance of your duties, (iv) commission of a
felony or violation of law involving moral turpitude or dishonesty,
(v) self-dealing, (vi) willful breach of duty, (vii) habitual neglect of duty,
or (viii) a material breach by you of your obligations under this Agreement. If
the Company terminates your employment for Cause, or you terminate your
employment other than for Good Reason (as defined below), you (or your estate or
beneficiaries in the case of your death) shall receive your base salary and
other benefits earned and accrued prior to the termination of your employment
and, in the case of a termination pursuant to subparagraphs (i) or (ii) only, a
pro rata portion of your bonus, if any, as provided in Paragraph 3 for the
fiscal year in which such termination occurs, less applicable withholdings and
deductions, and you shall have no further rights to any other compensation or
benefits hereunder on or after the termination of your employment.

(c) If Quiksilver elects to terminate your employment without Cause, or if you
terminate your employment with the Company for Good Reason within six (6) months
of the action constituting Good Reason, the Company will (i) continue to pay
your base salary (but not any employment benefits) on its regular payroll dates
for a period of eighteen (18) months, (ii) pay you a pro rata portion of a bonus
adopted pursuant to Paragraph 3, if any, for the fiscal year in which such
termination occurs, less applicable withholdings and deductions, and (iii) pay
you an amount equal to two times the average annual bonus earned by you pursuant
to Paragraph 3 during the two (2) most recently completed fiscal years of the
Company, payable over an eighteen (18) month period following termination in
equal installments on the Company’s regular payroll dates, less applicable
withholdings and deductions. In order for you to be eligible to receive the
payments specified in this Paragraph 9(c), you must execute a general release of
claims in a form reasonably acceptable to the Company. You shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of your employment. You shall not have a duty to seek substitute
employment, and the Company shall not have the right to offset any compensation
due you against any compensation or income received by you after the date of
such termination.

~ 3 ~



--------------------------------------------------------------------------------



 



      “Good Reason” for you to terminate employment means a voluntary
termination as a result of (i) the assignment to you of duties materially
inconsistent with your position as set forth above without your consent, (ii) a
material diminution of your authority without your consent, (iii) a material
breach by the Company of its obligations under this Agreement, (iv) a failure by
the Company to obtain from any successor, before the succession takes place, an
agreement to assume and perform the obligations contained in this Agreement, or
(v) the Company requiring you to be based (other than temporarily) at any office
or location outside of the Southern California area without your consent.
Notwithstanding the foregoing, Good Reason shall not exist unless you provide
the Company notice of termination on account thereof and, if such event or
condition is curable, the Company fails to cure such event or condition within
thirty (30) days of such notice.

(d) In the event that any payment or benefit received or to be received by you
(collectively, the “Payments”) would constitute a parachute payment within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), then the following limitation shall apply:

The aggregate present value of those Payments shall be limited in amount to the
greater of the following dollar amounts (the “Benefit Limit”):

(i) 2.99 times your Average Compensation (as defined below), or

(ii) the amount which yields you the greatest after-tax amount of Payments under
this Agreement after taking into account any excise tax imposed under Code
Section 4999 on those Payments.

The present value of the Payments will be measured as of the date of the change
in control and determined in accordance with the provisions of Code
Section 280G(d)(4).

Average Compensation means the average of your W-2 wages from the Company for
the five (5) calendar years completed immediately prior to the calendar year in
which the change in control is effected. Any W-2 wages for a partial year of
employment will be annualized, in accordance with the frequency which such wages
are paid during such partial year, before inclusion in Average Compensation.

(e) Notwithstanding the foregoing, to the extent the Company reasonably
determines that any payment or benefit under this Agreement is subject to
Section 409A of the Code, such payment or benefit shall be made at such times
and in such forms as the Company reasonably determines are required to comply
with Code Section 409A (including, without limitation, in the case of a
“specified employee” within the meaning of Code Section 409A, any payments that
would otherwise be made during the six-month period following separation of
service will be paid in a lump sum after the end of the six-month period) and
the Treasury Regulations and the transitional relief thereunder; provided,
however, that in no event will the Company be required to provide you

~ 4 ~



--------------------------------------------------------------------------------



 



      with any additional payment or benefit in the event that any of your
payments or benefits trigger additional income tax under Code Section 409A or in
the event that the Company changes the time or form of your payments or benefits
in accordance with this paragraph.

  10.   Trade Secrets; Confidential and/or Proprietary Information. The Company
owns certain trade secrets and other confidential and/or proprietary information
which constitute valuable property rights, which it has developed through a
substantial expenditure of time and money, which are and will continue to be
utilized in the Company’s business and which are not generally known in the
trade. This proprietary information includes the list of names of the customers
and suppliers of Quiksilver, and other particularized information concerning the
products, finances, processes, material preferences, fabrics, designs, material
sources, pricing information, production schedules, sales and marketing
strategies, sales commission formulae, merchandising strategies, order forms and
other types of proprietary information relating to our products, customers and
suppliers. You agree that you will not disclose and will keep strictly secret
and confidential all trade secrets and proprietary information of the Company,
including, but not limited to, those items specifically mentioned above.     11.
  Expense Reimbursement. The Company will reimburse you for documented
reasonable and necessary business expenses incurred by you while engaged in
business activities for the Company’s benefit on such terms and conditions as
shall be generally available to other executives of the Company.     12.  
Compliance With Business Policies. You will devote your full business time and
attention to Quiksilver and will not be involved in other business ventures
without written authorization from the Company’s Board of Directors. You will be
required to observe the Company’s personnel and business policies and procedures
as they are in effect from time to time. In the event of any conflicts, the
terms of this Agreement will control.     13.   Entire Agreement. This
Agreement, its addenda, and any stock option agreements the Company may enter
into with you contain the entire integrated agreement between us regarding these
issues, and no modification or amendment to this Agreement will be valid unless
set forth in writing and signed by both you and an authorized officer of the
Company.     14.   Arbitration as Exclusive Remedy. To the fullest extent
allowed by law, any controversy, claim or dispute between you and the Company
(and/or any of its affiliates, owners, shareholders, directors, officers,
employees, volunteers or agents) relating to or arising out of your employment
or the cessation of that employment will be submitted to final and binding
arbitration in Orange County, California, for determination in accordance with
the American Arbitration Association’s (“AAA”) National Rules for the Resolution
of Employment Disputes, as the exclusive remedy for such controversy, claim or
dispute. In any such arbitration, the parties may conduct discovery to the same
extent as would be permitted in a court of law. The arbitrator shall issue a
written decision, and shall have full authority to award all remedies

~ 5 ~



--------------------------------------------------------------------------------



 



      which would be available in court. The Company shall pay the arbitrator’s
fees and any AAA administrative expenses. Any judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
Possible disputes covered by the above include (but are not limited to) unpaid
wages, breach of contract, torts, violation of public policy, discrimination,
harassment, or any other employment-related claims under laws including but not
limited to, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the California Labor Code and any other statutes or
laws relating to an employee’s relationship with his/her employer, regardless of
whether such dispute is initiated by the employee or the Company. Thus, this
bilateral arbitration agreement fully applies to any and all claims that the
Company may have against you, including (but not limited to) claims for
misappropriation of Company property, disclosure of proprietary information or
trade secrets, interference with contract, trade libel, gross negligence, or any
other claim for alleged wrongful conduct or breach of the duty of loyalty.
Nevertheless, claims for workers’ compensation benefits or unemployment
insurance, those arising under the National Labor Relations Act, and any other
claims where mandatory arbitration is prohibited by law, are not covered by this
arbitration agreement, and such claims may be presented by either the Company or
you to the appropriate court or government agency. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY
JURY. This mutual arbitration agreement is to be construed as broadly as is
permissible under applicable law.

  15.   Successors and Assigns. This Agreement will be assignable by the Company
to any successor or to any other company owned or controlled by the Company, and
will be binding upon any successor to the business of the Company, whether
direct or indirect, by purchase of securities, merger, consolidation, purchase
of all or substantially all of the assets of the Company or otherwise.

Please sign and return the enclosed copy of this letter to me for our files to
acknowledge your agreement with the above.

            Very truly yours,
   

~ 6 ~



--------------------------------------------------------------------------------



 



         

                        Robert B. McKnight           

Enclosure
ACKNOWLEDGED AND AGREED:

     
 
[Executive]
   

~ 7 ~



--------------------------------------------------------------------------------



 



March 5, 2009
Mr. Craig Stevenson
Quiksilver, Inc.
15202 Graham Street
Huntington Beach, California 92649
Dear Mr. Stevenson:
Reference is made to that certain letter agreement (the “Agreement”) with
respect to your employment at Quiksilver, Inc. (“Quiksilver”) dated January 19,
2009. Capitalized terms used in this letter and not defined herein shall have
the meaning ascribed to them in the Agreement.
This letter amends the Agreement as follows:

1.   The parties agree to amend and replace Section 7 of the Agreement as
follows:       “Expatriate Assignment Compensation. The Company will contribute
a total of $6,000 per month, less applicable withholdings and deductions, for
the purpose of education, cost of living and similar expenses incurred as a
result of being on assignment in the United States until the six month
anniversary of this Agreement. After the six month anniversary of this
Agreement, the expatriate compensation will be determined at the discretion of
the Company’s Chief Executive Officer. The Company also agrees to provide you
with access to a company-owned automobile while you are on assignment in the
United States.”

Except as expressly amended by this letter, the terms, conditions, covenants and
agreements contained in the Agreement remain unaffected by this letter and
continue in full force and effect. Further, this letter and the Agreement
constitute the entire agreement between the parties with respect to the subject
matter set forth herein and therein and supercede all other agreements,
proposals, oral or written statements. Please confirm your agreement by signing
and returning one copy of this letter to the undersigned, whereupon this letter
will become a binding agreement between the parties.
Very truly yours,

                By:           Name:   Charles Exon        Title:   Chief
Administrative Officer        Accepted and agreed to this 5th day of March, 2009
      By:           Name:   Craig Stevenson               

